Citation Nr: 1035434	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  10-13 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for PTSD.

2.  Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, bipolar affective disorder, and 
depression.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active service from January 1994 to September 
1998.

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Wichita, Kansas.  

The Board observes that there is a  previous final decision 
regarding the issue of entitlement to service connection for 
PTSD.  However, there are other psychiatric diagnoses of record.  
In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United 
States Court of Appeals for Veterans Claims (Court) clarified how 
the Board should analyze claims, specifically to include those 
for PTSD.  As emphasized in Clemons, though a Veteran may only 
seek service connection for PTSD, the Veteran's claim "cannot be 
a claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may be 
reasonably encompassed...."  Id.  In essence, the Court found 
that a Veteran does not file a claim to receive benefits for a 
particular psychiatric diagnosis, such as PTSD, that is named on 
a claims form, but instead makes a general claim for compensation 
for the affliction posed by the Veteran's mental condition.  In 
light of the Board's reopening of the previously denied claim, 
the Board has recharacterized the issue as noted on the first 
page of this decision and will analyze the Veteran's current 
claim under this framework.


FINDINGS OF FACT

1.  In a January 2002 rating decision, the RO denied service 
connection for PTSD; the Veteran did not appeal.

2.  The evidence received since the January 2002 rating decision 
is not cumulative or redundant of evidence previously of record, 
and relates to an unestablished fact necessary to substantiate 
the claim of entitlement to service connection for PTSD.

3.  A stressor supporting a diagnosis of PTSD has not been 
corroborated.  

4.  An acquired psychiatric disorder other than PTSD was not 
manifest in service and there is no competent medical evidence 
that an acquired psychiatric disorder other than PTSD is related 
to the Veteran's service.  


CONCLUSIONS OF LAW

1.  The January 2002 rating decision is final.   38 U.S.C.A. § 
7104 (West 2002); 38 C.F.R. §§ 3.160(d), 20.1100, 20.1104 (2009).

2.  New and material evidence has been received to reopen the 
claim of entitlement to service connection for PTSD.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2009).

3.  PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) 
(2009).

4.  An acquired psychiatric disorder other than PTSD was not 
incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) 
(2009); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) Veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review 
the information and the evidence presented with the claim and to 
provide the claimant with notice of what information and evidence 
not previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 556 U.S. __, 129 S. Ct. 
1696 (April 21, 2009).  

In 2006, the Court issued a decision which held that, in the 
context of a claim to reopen, VCAA notice must include an 
explanation of 1) the evidence and information necessary to 
establish entitlement to the underlying claim for the benefit 
sought; and 2) what constitutes new and material evidence to 
reopen the claim as determined by the evidence of record at the 
time of the previous final denial.  See Kent v. Nicholson, 20 
Vet. App. 1 (2006).  The Court further explained that a notice 
letter must describe what evidence would be necessary to 
substantiate the element or elements required to establish the 
underlying claim that were found insufficient in the previous 
denial.  See id.  In light of the Board's reopening of the 
Veteran's claim of entitlement to service connection for PTSD, 
further discussion of VA's duties to notify and assist with 
respect to this issue is not required.

With respect to the service connection issue, the Board notes 
that a letter dated in December 2002 requested specific 
information from the Veteran regarding the claimed in service 
assaults.  

An October 2003 letter discussed the evidence necessary to 
support a claim for service connection.  The Veteran was invited 
to submit or identify evidence.  The evidence of record was 
listed and the Veteran was told how VA would assist her in 
obtaining additional relevant evidence.  

In March 2006 the Veteran was advised of the manner in which VA 
determines disability ratings and effective dates.

Except as discussed below, the content of the notice provided to 
the Veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  
The Veteran has been provided with every opportunity to submit 
evidence and argument in support of her claim and to respond to 
VA notices.  Further, the Board finds that the purpose behind the 
notice requirement has been satisfied because the Veteran has 
been afforded a meaningful opportunity to participate effectively 
in the processing of her claims.  Therefore, the record reflects 
that she was provided with a meaningful opportunity during the 
pendency of his appeal such that the preadjudicatory notice error 
did not affect the essential fairness of the adjudication now on 
appeal.

With respect to VA's duty to assist, a VA examination has been 
conducted with regard to the Veteran's claim for an acquired 
psychiatric disorder.  The Board finds that the examination was 
adequate, in that it was conducted by a neutral, skilled provider 
who reviewed the claims file and offered a rationale for his 
conclusions.  The Veteran has not otherwise identified any 
additional evidence or information which could be obtained to 
substantiate the claims.  The Board is also unaware of any such 
outstanding evidence or information.  Therefore, the Board is 
also satisfied that VA has complied with the duty to assist 
requirements of the VCAA and the implementing regulations.  

For the foregoing reasons, it is not prejudicial to the appellant 
for the Board to proceed to a final decision in this appeal.

Analysis

	New and Material Evidence

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.  

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Service connection for PTSD was denied by the RO in a January 
2002 rating decision.  The RO determined that there was no 
evidence of service incurrence or a nexus between a provision 
diagnosis of PTSD and service.

Of record at the time of the January 2002 decision were the 
Veteran's service treatment and personnel records.  They are 
negative for any diagnosis, complaint, or abnormal finding 
pertaining to the Veteran's psychiatric health.  Personnel 
records do not reflect any evidence suggestive of trauma in 
service.  Also of record was a September 2000 letter from a 
private psychologist indicating that he had made a provisional 
diagnosis of depression and PTSD.  An additional private record 
dated in January 1999 reflects an impression of depression.  The 
report of a VA rectum and anus examination indicates the 
Veteran's report that she began to have hemorrhoids following a 
sexual assault in 1995.

Records added to the file since the January 2002 decision include 
both private and VA treatment records.  Newly added evidence also 
includes additional details provided by the Veteran concerning 
her in-service trauma.  As noted, for the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence is  to be 
presumed.  

Here, the RO denied the Veteran's claim in part due to an absence 
of evidence demonstrating a stressor.  As the newly submitted 
evidence includes that which provides further detail concerning 
the claimed in-service incidents, the Board finds that an 
evidentiary defect identified by the RO has been cured.  
Therefore, the claim of entitlement to service connection for 
PTSD is reopened.  

	Service Connection

Entitlement to VA compensation may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service); 38 C.F.R. § 3.303.  To establish a right to 
compensation for a present disability, a Veteran must show: "(1) 
the existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease or 
injury incurred or aggravated during service"-the so-called 
"nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004).   

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in 
service is not established, a showing of continuity of symptoms 
after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent to 
service, establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  However, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  Watson 
v. Brown, 4 Vet. App. 309, 314 (1993).

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with VA regulations; a link, 
established by medical evidence, between current symptoms and an 
in-service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy and 
the claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the Veteran's 
lay testimony alone may establish the occurrence of the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).

The Board observes that the Veteran did not engage in combat with 
the enemy.  Moreover, he does not contend that he served in 
combat, nor does he argue that his PTSD is based on combat 
experience.  See 38 C.F.R. § 3.304(f).  Therefore, the combat 
provisions of 38 U.S.C.A. § 1154(b) (West 2002) are not 
applicable.

Where a determination is made that the Veteran did not "engage 
in combat with the enemy," or the claimed stressor is not 
related to combat, the Veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  See 
Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 
9 Vet. App. 163, 166  (1996).  In such cases, the record must 
contain service records or other corroborative evidence which 
substantiates or verifies the Veteran's testimony or statements 
as to the occurrence of the claimed stressor.  See West (Carlton) 
v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. 
App. 91, 98 (1993). 

If a claim for PTSD is based on an in-service personal assault, 
38 C.F.R. § 3.304(f)(3) provides that evidence from sources other 
than the Veteran's service records may corroborate the Veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  Evidence 
of behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  Examples 
of behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration in 
work performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA will not deny a PTSD 
claim that is based on in-service personal assault without first 
advising the claimant that evidence from sources other than the 
Veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence.  VA 
may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  Id.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002). 

The Veteran essentially contends that she has PTSD as the result 
of sexual assault and an additional traumatic experience 
involving a Hungarian soldier.  Regarding the alleged rape, she 
states that it occurred in a fellow soldier's dorm room in August 
or September 1994, at her first duty station.  She maintains that 
the incident resulted in pregnancy, which she terminated.  She 
stated that she was afraid of all men and that she had nightmares 
about the incident.  

As noted, the Veteran's service treatment records are negative 
for any diagnosis, complaint, or abnormal finding pertaining to 
her psychiatric health.  A May 1998 report of mental status 
evaluation indicates that the Veteran's behavior was normal.  She 
was fully alert and oriented.  Her mood or affect was noted to be 
unremarkable.  Her thought process was clear and thought content 
was normal.  

Service personnel records do not reflect any disciplinary 
proceedings against the Veteran or references to behavioral 
problems.  Following discharge from active service, she briefly 
enlisted in the Army National Guard effective November 1999 and 
was discharged as the result of failure to attend drill due to 
problems with transportation and child care arrangements.  

The report of an October 1999 psychological assessment, performed 
for the purpose of a Social Security Administration (SSA) 
disability determination, refers to the Veteran's report of 
having been raped in 1995.  When further questioned about that 
incident, she admitted that it may have been more of a seduction 
and that she never felt physically endangered during the 
encounter.  The examiner's behavioral observations included an 
overall interpersonal presentation in which the Veteran attempted 
to convey an impression that she was relatively helpless and 
would appreciate someone to provide some sort of rescue.  He 
noted that the Veteran appeared to have grown up lacking a 
history of trusting close family members and the lack of trust 
appeared to have endured through her military career.  The 
diagnostic impression included major depressive disorder and 
kleptomania.

In September 2000 a private psychologist indicated that he had 
made provisional diagnoses of depression and PTSD.  The basis for 
those diagnoses was not discussed.  

A November 2000 report by Andrews and Associates notes the 
Veteran's report of having been sexually attacked in service and 
subsequent symptom of intrusive memories, fear of male figures, 
and nightmares.  

Records from Stone Creek Family Physicians (Stone Creek) include 
a December 2000 treatment report which includes an assessment of 
depression.  

The Veteran underwent an examination by T.C., Ph.D. in March 
2001.  She reported that she felt that she was taken advantage of 
by many men and that she was not promoted because she would not 
sleep around.  The examiner concluded that the Veteran had 
several emotional difficulties.  He stated that she did have some 
symptoms of PTSD with flashbacks of an earlier rape.  

Depression/PTSD is noted in a May 2001 treatment record from 
Stone Creek.  At that time, the Veteran related that she was 
displeased with Pawnee Mental Health Services (Pawnee) because 
she thought the personnel there judged her and told her what to 
do.  The provider noted that the PTSD diagnosis had been rendered 
in the past.

Records from Pawnee include a June 2001 intake report.  The 
provider noted that the Veteran had been referred by her student 
health center.  The Veteran's presenting problem was test 
anxiety, to include hallucinations and lack of concentration.  
Following examination, the diagnostic impression was major 
depressive disorder, dysthymic disorder of early onset, 
kleptomania, and rule out anxiety disorder not otherwise 
specified.  The examiner also identified personality disorder not 
otherwise specified with dependent features.  She noted that the 
diagnosis of PTSD did not seem to apply in terms of  her reported 
rape experience, given the information previously collected.  She 
indicated that psychological testing suggested that the Veteran 
preferred to present herself as a victim who requires others' 
help to rescue her.  

A subsequent June 2001 report from Pawnee notes the Veteran's 
report of having undergone counseling since age seven for 
behavioral problems.  The provider noted a history of sexual 
trauma in service, with allegations of having been raped on 
several occasions.  The assessment was major depressive disorder, 
dysthymic disorder, and kleptomania.  The provider also assessed 
personality disorder not otherwise specified with dependent 
features.  

The report of an August 2001 VA examination contains a reference 
to the Veteran's report that she was sodomized in 1995.  

The report of a February 2002 evaluation by Pawnee notes that the 
Veteran presented a very negative, pessimistic view of the world 
and felt that others had always given her a bad time.  She 
reported that she felt very anxious most of the time and worried 
constantly about how others perceived her.  The assessment was 
major depressive disorder, dysthymic disorder, kleptomania, and 
anxiety disorder not otherwise specified.  Personality disorder 
not otherwise specified with dependent features was also 
assessed.  

The report of an August 2002 VA history and physical indicates 
the Veteran's statement that a Hungarian soldier accosted her and 
threatened her with a knife.  She also reported a date rape at 
her first duty station, Ft. Drum.  She stated that she did not 
consent and that she went limp with fear.  She related that the 
incident resulted in pregnancy and that she terminated the 
pregnancy.  Following examination, the diagnoses were bipolar 
affective disorder, PTSD, learning disorder, and obsessive 
compulsive disorder traits.  The same diagnoses were noted in 
December 2002, with the addition of attention deficit-
hyperactivity disorder.

The most recent SSA disability determination of record dates to 
June 2003 and indicates that the Veteran is in receipt of 
disability benefits for a primary diagnosis of affective or mood 
disorders.

A VA examination was conducted in October 2007.  The Veteran's 
history was reviewed.  She reported two traumatic incidents in 
service.  She noted that she was sexually violated by a male 
soldier at her first duty station.  She stated that she 
terminated the resulting pregnancy while on leave in November 
1994.  She noted that the second incident occurred in Hungary in 
1996 or 1997, which a drunken Hungarian soldier entered a guard 
shack where she and another female soldier were standing and 
threatened them.  She reported that she began to have nightmares 
about the incident and was not able to forget the event.  The 
examiner stated that, consistent with the diagnosis of PTSD, the 
Veteran's symptoms included intrusive thoughts, flashbacks, 
nightmares, distress at things that reminded her of the traumatic 
events, difficulty recalling details of the events, reluctance to 
talk about the traumas an avoidance of stimuli associated with 
them.  The diagnoses were PTSD from military sexual trauma, 
bipolar affective disorder, and obsessive compulsive disorder 
traits.

Having carefully considered the record in this case, the Board 
finds that there is insufficient evidence to meet the criteria 
for establishing service connection for PTSD.  Although the 
Veteran has been given a diagnosis of PTSD, there is no 
independent corroboration of the claimed stressors upon which her 
providers have based such a diagnosis.  Neither the sexual trauma 
nor the assault by a foreign soldier currently reported by the 
Veteran is supported by the record.  Despite the Veteran's 
assertion that she reported the alleged rape to a superior, her 
service personnel and medical treatment records do not indicate 
any report of the incident, nor do the personnel or other records 
reflect any changes in behavior or performance which might 
support the occurrence of this claimed incident.  Service records 
do not reflect deterioration in work performance, nor do they 
disclose any counseling for substance abuse or unexplained 
behavior changes.  Rather, a report of a mental status evaluation 
in May 1998 disclosed no abnormal findings and concluded that the 
Veteran was mentally responsible.  On discharge examination in 
May 1998 the Veteran was noted to be psychiatrically normal.  The 
examiner concluded that the Veteran was qualified for discharge 
due to pregnancy.  Personnel records support the conclusion that 
the Veteran was discharged due to parenthood.  

The Board has considered the Veteran's own written statements and 
testimony; however, despite her assertions to VA that she was 
raped in service, the record also reflects that she stated in 
1999 that the incident might be viewed as a seduction rather than 
rape, and she specifically reported that she did not feel 
physically endangered during the encounter.  Given this 
significant discrepancy in her characterization of the in-service 
sexual encounter, the Board must ultimately find her assertions 
of having been raped in service not credible

Furthermore, as noted, regardless of her credibility, a noncombat 
Veteran's testimony alone cannot qualify as credible supporting 
evidence of occurrence of an in-service stressor as required by 
38 C.F.R. § 3.304(f).  As noted, the record does not contain 
evidence corroborating her alleged in-service stressors, to 
include the sorts of evidence contemplated by 38 C.F.R. 
§ 3.304(f)(3).  Although the Veteran has been given a diagnosis 
of PTSD, there is no independent corroboration of her claimed 
stressors.  Therefore, having carefully considered all procurable 
and assembled data, the Board concludes that the criteria for 
service connection for PTSD are not met.

To the extent that the Veteran claims that she has an acquired 
psychiatric disorder other than PTSD that is related to service, 
the Board observes she has been diagnosed with major depressive 
disorder, kleptomania, and dysthymic disorder.  There is no 
credible lay evidence or competent medical evidence of such 
diagnoses being present in service.  As noted, the Veteran was 
found to be psychiatrically normal on separation examination, and 
did not report any psychiatric symptoms at that time.  

The Board has considered the Veteran's statements and 
acknowledges that she is competent to diagnose and report on 
simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (explaining in footnote 4 that a Veteran is 
competent to provide a diagnosis of a simple condition such as a 
broken leg, but not competent to provide evidence as to more 
complex medical questions).  However, competency must be 
distinguished from credibility, and, in this instance, the Board 
finds that her report of developing a chronic psychiatric 
disorder as the result of service is not credible.  In fact, the 
Veteran has neither produced nor identified evidence 
demonstrating a psychiatric disorder in service or directly 
following her separation.  Most significantly, the clinical 
examination was normal on discharge, and the first post-service 
evidence of psychiatric illness was the finding of major 
depressive disorder in October 1999.  As noted, however, although 
the Veteran first reported on that occasion that she was raped in 
1995, she subsequently stated during the same examination that it 
might have been more of a seduction and that she never felt 
physically endangered during the encounter.  Significantly, the 
examiner did not link the diagnosis to military service.  
Furthermore, while the Veteran also reported more generally that 
she suffered from verbal and physical abuse in service, the 
record reflects that she subsequently enlisted in the National 
Guard, with an enlistment date of November 1999 and a separation 
date in 2001.  Given that clinical examination was normal at 
separation in 1998, and the inconsistencies in her statements 
upon evaluation in 1999, the Board concludes there is no credible 
evidence demonstrating a link between this diagnosis and service.    

In summary, there is no credible evidence of a chronic 
psychiatric disorder in service, and no credible evidence that 
any currently diagnosed acquired psychiatric disorder is related 
to service. As the preponderance of the evidence is against the 
claim, there is no doubt to be resolved.  Therefore, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder other than PTSD must also be denied.  


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


